                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



KEVIN CHRISTOPHER MICHEAL TRIP?,                                   4:19-CV-04071-LLP


                        Plaintiff,

                                                                         ORDER
        vs.



FEDERAL GOVERNMENT OF THE U.SA.,
MATTHEW W. THELEN, FEDERAL CLERK
OF COURTS;

                        Defendants.




       Plaintiff, Kevin Christopher Michael Tripp, is an inmate at the South Dakota State

Penitentiary in Sioux Falls. On April 3, 2019, Tripp Feather filed a pro se complaint. Docket 1.

Tripp also filed a motion to proceed in forma pauperis but did not file "a certified copy ofthe trust
fund account statement (or institutional equivalent) for the prisoner for the 6-month period

immediately preceding the filing ofthe complaint" as is required. 28 U.S.C. § I9I5; Docket 2.

       The court v^ill provide Tripp an additional thirty days to file "a certified copy of the trust

fund account statement (or institutional equivalent) for the prisoner for the 6-month period

immediately preceding the filing ofthe complaint." 28 U.S.C. § 1915(a)(2). Failure to comply with

this order and submit a certified prisoner trust account report by the deadline set will result in

dismissal without prejudice ofthis action. See In re Prison Litig. Reform Act, 105 F.3d 1131,1132

(6th Cir. 1997)("Ifan inmate not paying the full filing fee fails to provide an affidavit ofindigency
or trust account statement, the district court shall notify the prisoner of the deficiency and the
prisoner shall have thirty(30)days from the date ofthe deficiency order to correct the error or pay

the full filing fee. Ifthe prisoner does not comply with the district court's directions, the...district

court must then order the case dismissed for want of proseeution."); see also Perry v. Boston

Scientific Family, CIV.No. 11-3464(DWF/LIB),2012 WL 694713,at *2(D. Minn.Feb.9,2012),

report and recommendation adopted, CIV. No. 11-3464(DWF/LIB),2012 WL 694700, at *1 (D.

Minn. Mar. 1, 2012)(collecting cases holding dismissal appropriate when pro se litigant fails to

comply with pauper requirements and court orders). Thus, it is

         ORDERED that the Clerk of Court mail this order and a Prisoner Trust Account Report to

Tripp.

         IT IS FURTHER ORDERED that Tripp will complete the Prisoner Trust Account Report

according to that document's directions and return it by June 6, 2019. Failure to file the Prisoner

Trust Account Report by June 6,2019, will result in dismissal without prejudice ofthe complaint.

         DATED May^^,2019.
                                                BY THE COURT:



ATTEST:                                                                          ^


     CTHEW W.THEE                               fefe,wrence L. Piersol
                                                United States District Judge


         (SEAL)         DEPUTY
